Citation Nr: 1002397	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition of the Veteran's child as helpless 
on the basis of permanent incapacity for self-support.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from November 1951 
to November 1955 and from December 1955 to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO found that 
permanent incapacity for self-support was not established for 
the Veteran's daughter, A.K.  


FINDINGS OF FACT

1. The Veteran's daughter, A.K. was born on May [redacted], 1961 and 
reached age 18 on May [redacted], 1979.  

2. Resolving all doubt in the Veteran's favor, A.K. has been 
permanently incapable of self-support by reason of a mental 
defect since prior to attaining the age of 18 years.  


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support have been 
met.  38 U.S.C.A. § 101(4), 1310, 1542, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist  

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's claim for 
benefits, the Board concludes that the law does not preclude 
it from adjudicating this portion of the Veteran's claim.  
The Board is taking action favorable to the Veteran by 
granting the claim.  A decision at this point poses no risk 
of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The agency of original jurisdiction (AOJ) 
will be responsible for addressing any notice defect with 
respect to the effective date element when effectuating the 
award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

II. Legal Criteria 

Pursuant to 38 C.F.R. § 3.356(a) (2009), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  The focus of analysis must be on the 
individual's condition at the time of his or her 18th 
birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It 
is the condition at that specific point in time which 
determines whether entitlement to the status of 'child' 
should be granted.  

In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her 18th birthday is not for consideration.  Id.  
According to the Court, if a finding is made that a claimant 
was permanently incapable of self support as of the 
claimant's 18th birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis which is that VA has a burden of showing 
improvement sufficient to render the claimant capable of 
self-support.  If the claimant is shown to be capable of 
self-support at 18, VA is required to proceed no further.  
Id.  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his (her) own efforts by reason of physical or mental 
defects.  38 C.F.R. § 3.356(b).  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not considered controlling.  

There are four principal factors for consideration on 
determining permanent incapacity for self-support.  The first 
is the fact that a claimant is earning his (her) own support 
is prima facie evidence that he (she) is not incapable of 
self-support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self-
support will not be considered to exist when the child by his 
(her) own efforts is provided with sufficient income for his 
(her) reasonable support.  Id.  

Second, when a child is shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later 
date even though there may have been a short intervening 
period or periods when his (her) condition was such that he 
(she) was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered as major factors.  38 C.F.R. § 3.356(b)(2).  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  Id.  

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  38 C.F.R. § 3.356(b)(3).  
In those cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  Id.  In such cases there 
should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Id.  Lack of employment of 
the child either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id.  

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

III. Analysis

The Board finds that the Veteran's daughter, A.K., was 
incapable of self-support at age 18 due to a mental defect.  
There is no evidence in the file that she is currently or has 
ever been married.  

In his September 2007 notice of disagreement, the Veteran 
stated that A.K. was incapable of self-support before age 18 
and at present.  He stated that her activities of daily 
living were limited; working was unrealistic for her due to 
her non-transferable skills.  In an October 2007 statement, 
the Veteran stated that his dependant daughter had a learning 
impairment since birth.  She attended special education 
classes until she was 16; at this point they could not offer 
her any more tutoring.  He said a doctor recommended putting 
her in a supplemental program for a social enrichment 
activity, but it was a failure.  

The file contains a birth certificate for A.K. which lists 
her birth as May [redacted], 1961 and shows that she is the child of 
the Veteran.  She reached the age of 18 on May [redacted], 1979.  The 
closest piece of relevant evidence in the file to that date 
is a divorce decree, submitted in May 1980 but signed in July 
1980.  This record reads: "As to [A.K.], the parties 
understand and agree that she is mentally retarded and 
dependant upon the parties for her maintenance and support."  
Monthly payments to the Veteran's former spouse were to 
continue until A.K. died, married, or became fully self-
supporting and sufficient or no longer lived with the former 
spouse.  The payments in this regard were considered child 
support.  

In September 2003, A.K. was given a psychological assessment 
as part of an evaluation to determine eligibility for 
Medicaid Waiver Services.  A.K. had lived in the same mobile 
home park as her father for the past 2 years.  The Veteran 
had daily contact with her.  Prior to this arrangement she 
lived with her mother.  The Veteran reported that A.K. was 
diagnosed with mild mental retardation as a child.  This was 
identified through the school at age 6.  She attended a 
public school and was enrolled in special education programs.  
The Veteran stated he believed A.K. was dyslexic.  

A.K. reported no work history, but stated she would like to 
work, citing interest in being a greeter at a chain store.  
She said she also could do housekeeping duties.  The Veteran 
reported that she loved children and had a history of 
babysitting family members.  She had no serious medical 
problems or past surgeries.  A typical day for her was house 
cleaning, watching television, and using e-mail.  She cooked 
for herself but gave her bills to her father to manage.  The 
Veteran agreed that he handled her financial affairs.  

The behavioral and mental status examinations were relatively 
normal, although she seemed somewhat anxious and deferred to 
her father for harder questions.  Her test results were 
deemed valid.  Cognitively, A.K. was functioning within the 
deficient range "with her verbal and non-verbal skills being 
comparable."  Her full scale intelligence quotient was 53.  
She was diagnosed with axis II mild mental retardation.  She 
was recommended for employment in the community, but it was 
noted that she could only write her name; "she was reluctant 
to produce short messages."  

A November 2007 Social Security Administration (SSA) record 
shows that A.K. was approved for supplemental security income 
benefits in September 1983.  "She was approved as a disabled 
individual."  A December 2007 SSA record confirms that the 
Veteran is A.K.'s representative payee for SSA benefits.  

Other past statements of the Veteran in the file are 
consistent with the Veteran's assertion that his daughter is 
not capable of self-support.  A February 2005 notarized 
statement from the Veteran relates: "My forty three year old 
mentally disadvantage daughter who has received disability 
benefits from my Social Security all of her adult life is a 
smoker of cigarettes and I am not (sic)."  The Veteran went 
on to say his daughter lives near him and did not drive.  She 
did most of his laundry and house cleaning.  In November 
2001, the Veteran requested his claim at that time be 
advanced on the docket and stated that his daughter was 
"mentally disabled from birth" and depended on him for 
support.  A March 1997 claim form shows A.K. was listed as 
seriously disabled and in his wife's custody.  A June 1996 
addendum to a SSA application listed A.K. as dependant; the 
Veteran explained he was in hospital when he filled out the 
form and had originally omitted her by mistake.  

The evidence is at least in equipoise as to whether A.K. was 
permanently incapable of self-support by reason of a mental 
defect at the date of attaining the age of 18 years.  
38 C.F.R. § 3.356(a).  As mentioned, the focus of the 
analysis is on the condition of the individual at the age of 
turning 18.  Dobson, 4 Vet. App. 445.  The divorce decree 
shows that the parties anticipated that A.K. would not be 
capable of supporting herself, and it was created very 
shortly after A.K.'s 18th birthday.  The fact that A.K. 
starting receiving SSA benefits in September 1983 is less 
probative as SSA has different laws and regulations than VA, 
but it tends to show that A.K. was incapable of self-support 
soon after she turned 18.  The September 2003 evaluation 
verifies that A.K. has a mental defect, namely mild mental 
retardation.  

Based on this evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies in the present appeal.  
38 U.S.C.A. § 5107 (West 2002).  Evidence of record supports 
the conclusion that A.K. became permanently incapable of 
self-support by reason of a mental defect at the time of her 
18th birthday.  The appeal is granted.  




ORDER

Entitlement to recognition of the Veteran's child (A.K.) as 
helpless on the basis of permanent incapacity for self-
support is allowed, subject to the regulations governing the 
award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


